Citation Nr: 1329167	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  10-41 175	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to April 8, 2013.

2.  Entitlement to an initial evaluation in excess of 70 percent for PTSD on or after April 8, 2013.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1965 to August 1967.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In that decision, the RO granted service connection for PTSD and assigned a 30 percent disability evaluation effective from January 29, 2009.  The Veteran appealed the assigned evaluation.

In May 2012, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

In February 2013, the Board remanded the issue for further development.  Following that development, in a June 2013 rating decision, the RO granted an increased initial evaluation for PTSD and assigned a 50 percent evaluation effective from January 29, 2009, and a 70 percent evaluation from April 8, 2013.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals VA treatment records that are relevant to the issue on appeal.  



FINDING OF FACT

On August 22, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant submitted a statement in July 2013 that was forwarded to the Board on August 22, 2013.  In that statement, the Veteran indicated that he was satisfied and wanted to withdraw any issues that remained on appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.




ORDER

The appeal is dismissed.



		
JESSICA J. WILLS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


